Dear Mr. Lynch:
You have requested our opinion regarding toll discounts given to toll tag purchasers on the Crescent City Connection, formerly known as the Greater New Orleans Bridge.
You are concerned because the round trip fee for tag users is discounted to an amount less than the minimum allowed by Act 677
of the 1984 Regular Legislative Session ("Act 677") which provided "that in no event shall the tolls so levied be in an amount less than twenty-five cents per axle per one-way trip." As you note in your correspondence, the Legislature also passed Act 762 of 1988, which provides that tolls cannot exceed fifty cents per axle per round trip.  It is my understanding that you read Acts 677 and 762 together, and that you believe the toll charge, pursuant to those acts, is set at the amount of fifty per axle per round trip.
We respectfully disagree with your interpretation.  It is, and has been, the opinion of this office that Act 677 was repealed by Act 745 of 1985, which states, in pertinent part:
     ". . . all prior Acts of the legislature authorizing the issuance of general obligation bonds of the state of Louisiana shall be and the same are hereby repealed in their entirety, including without limitation the following Act and any Acts heretofore repealed within such Act, namely, Act 677 of the 1984 Regular Session of the Legislature of Louisiana."(emphasis supplied)
We also direct you to Attorney General's Opinion No. 92-22, which states in pertinent part:
     "Tolls were replaced on the bridge in 1989 by virtue of an order of the Secretary of the Department of Transportation and Development as authorized by Act 762 of 1988 and Executive Order BR 88-53."
Act 762 provides that tolls are to be imposed by the Secretary "in such amount or amounts . . . as the secretary, in his judgment, deems necessary "up to a maximum toll of fifty cents per axle per round trip."  As such, it is our opinion that the toll tag user discount offered by the Secretary is legal.
Please also be advised that Act 357 of 1992 ("Act 357") purports to amend Act 677, to cause it to provide that the Secretary of the Department of Transportation and Development "may offer toll fee reductions or discounts to users of the bridge who use a `toll tag' which is part of an electronic toll system installed on the bridge."  It is the opinion of this office that Act 357, albeit an expression of legislative will regarding the tolls, is without legal effect as it purports to amend a repealed act.
Trusting this adequately responds to your request, I remain,
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 0134n